Citation Nr: 0118529	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  00-22 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death, to include as secondary to tobacco use 
and/or nicotine dependence.

2.  Eligibility for benefits under title 38 U.S.C.A. Chapter 
35 (West 1991 and Supp. 2000).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran served on active duty from October 1947 to 
November 1966.  He died in June 1997.  The appellant is his 
widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1999 rating decision of the St. 
Petersburg, Florida, Department of Veterans (VA), Regional 
Office (RO), which denied entitlement to the benefits sought.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court or CAVC) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

However, in view of the facts presented, it is the Board's 
opinion that, before the RO undertakes to re-adjudicate the 
appellant's claims, additional development of the record will 
be required.

A Florida Certificate of Death shows that the veteran died on 
June [redacted], 1997.  The cause of the veteran's death was listed as 
cardiorespiratory arrest due to metastatic adenocarcinoma of 
the brain, eye, and liver due to adenocarcinoma of the lung.  
The death certificate also listed carcinoma of the prostate 
and emphysema, status postoperative pneumonectomy as other 
significant conditions contributing to death but not 
resulting in the underlying cause.  The veteran was an 
inpatient at the Lakeland Regional Medical Center at the time 
of his death.  No autopsy was performed.

The appellant contends that the cause of the veteran's death 
was the result of asbestos exposure and/or smoking.  With 
regard to smoking, the appellant asserts that the veteran 
never smoked prior to service, but that he was given free 
cigarettes, while inservice, became addicted during service 
and has continued with the addiction after service.

As an initial matter, it is noted that in July 1998, the 
Internal Revenue Service Restructuring and Reform Act of 1998 
(IRS Reform Act) was enacted into law as Public Law No. 105- 
206.  In pertinent part, the IRS Reform Act prohibits service 
connection of a death or disability on the basis that it 
resulted from an injury or disease attributable to the use of 
tobacco products by a veteran during the veteran's service.  
112 Stat. 685, 865-66 (1998) (now codified at 38 U.S.C.A. § 
1103 (West Supp. 2000).  The new section 1103 does not, 
however, affect veterans and survivors currently receiving 
benefits, or veterans and survivors who filed claims on or 
before June 9, 1998.  Here, the appellant filed her claim 
before June 9, 1998; therefore, the IRS Reform Act amendments 
are not applicable.

In the instant case, the veteran's service medical records 
are unavailable and presumed to have been destroyed by fire 
at the National Personnel Records Center in 1973.  Efforts to 
obtain service medical records from other potential sources 
were unsuccessful.

In support of her claim, however, the appellant has submitted 
a June 1999 statement from one of the veteran's fellow-
servicemen which indicated that the veteran was a heavy 
smoker during military service.  In addition, the Board 
observes that the appellant submitted a detailed statement in 
November 1997 which chronicles the veteran's post-service 
employment history and treatment for lung disorder.

With regard to the November 1997 statement, the Board 
observes that the RO has made no attempt to secure copies of 
medical records developed by the veteran's post-service 
employers and medical providers as is required by the VCAA.

Additionally, it is noted that in order to establish 
entitlement to service connection for the cause of the 
veteran's death, the evidence of record must show that a 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (2000).  
The service-connected disability will be considered as the 
principal cause of death when such disability, singly or 
jointly with another condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (2000).  To be considered a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided 
or lent assistance to the production of death. 38 C.F.R. § 
3.312(c)(1) (2000).  It is not sufficient to show that the 
service-connected disability casually shared in producing 
death; rather, a causal connection must be shown.  Id.

A pertinent precedent opinion from VA's Office of General 
Counsel provides that if a claimant can establish that a 
disease or injury resulting in disability or death was a 
direct result of tobacco use during service, e.g., damage 
done to a veteran's lungs by in-service smoking gave rise to 
lung cancer, service connection may be established without 
reference to section 38 C.F.R. § 3.310(a) which provides for 
"secondary service connection."  However, where the evidence 
indicates a likelihood that a veteran's disabling illness had 
its origin in tobacco use subsequent to service, and the 
veteran developed a nicotine dependence during service which 
led to continued tobacco use after service, the issue then 
becomes whether the illness may be considered secondary to 
the service-incurred nicotine dependence pursuant to 38 
C.F.R. § 3.310.  See VAOPGCPREC 19-97.

The 1997 Opinion cited VAOPGCPREC 2-93, which held that 
whether nicotine dependence was a disease for compensation 
purposes was an adjudicative matter to be resolved by 
adjudicative personnel based on accepted medical principles.  
The threshold question was whether nicotine dependence could 
be considered a disease within the meaning of the veterans' 
benefit laws. VA's Under Secretary for Health has concluded 
that nicotine dependence may be considered a disease for VA 
compensation purposes.  See USB Letter 20-97-14 (July 24, 
1997).  Therefore, the two principal questions which must be 
answered by adjudicators in resolving a claim for benefits 
for tobacco-related disability or death secondary to nicotine 
dependence are: (1) whether the veteran acquired a dependence 
on nicotine during service; and (2) whether nicotine 
dependence which arose during service may be considered the 
proximate cause of disability or death occurring after 
service.

With regard to the first question, the Opinion held that the 
determination of whether a veteran is dependent on nicotine 
is a medical issue. It noted that the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.) (DSM-IV) provided the criteria for 
diagnosing substance dependence generally applied in 
diagnosing nicotine dependence.

VAOPGCPREC 19-97 further notes that in a case where, as a 
result of nicotine dependence acquired in service, a veteran 
continued to use tobacco products following service, the 
decision would have to be made whether the post-service usage 
of tobacco products was the proximate cause of the disability 
or death upon which the claim is predicated.

In summary, the General Counsel held that a determination of 
whether secondary service connection for disability or death 
attributable to tobacco use subsequent to military service 
should be established on the basis that such tobacco use 
resulted from nicotine dependence arising in service depended 
upon whether nicotine dependence may be considered a disease 
for purposes of VA benefits, whether the veteran acquired 
nicotine dependence in service, and whether that nicotine 
dependence may be considered the proximate cause of 
disability or death resulting from the veteran's use of 
tobacco products.  These questions must be answered by 
adjudication personnel applying established medical 
principles to the facts of particular claims.

The 1997 Opinion also held that with regard to proximate 
causation, if it is determined that as a result of nicotine 
dependence acquired in service a veteran continued to use 
tobacco products following service, adjudicative personnel 
must consider whether there is a supervening cause of the 
claimed disability or death which severs the causal 
connection to the service-acquired nicotine dependence.

The Board would find it beneficial if the RO would obtain a 
medical advisory opinion with respect to the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2000).

The claim of entitlement to benefits under title 38 U.S.C.A. 
Chapter 35 (West 1991 and Supp. 2000) is inextricably 
intertwined with the claim of service connection for the 
cause of the veteran's death and will not be addressed by the 
Board pending completion of the development described below.

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The appellant should be requested to 
provide the should contact the appellant 
for purposes of obtaining the current 
names and addresses of the physicians, 
hospitals, treatment centers, or 
employers (private, VA or military) who 
provided the veteran with medical care 
following military discharge, and to 
furnish signed authorizations for release 
to the VA of medical records in 
connection with each non-VA source she 
identifies.  Copies of the medical 
records from all sources she identifies 
and those cited in her November 1997 
statement should then be requested.  
Efforts to obtain these records should 
also be documented and any evidence 
received in response thereto should be 
associated with the claims folder.

2.  After obtaining the above mentioned 
evidence, the RO must obtain medical 
advisory opinion(s) from appropriate 
specialist(s) for the purpose of 
addressing the cause of the veteran's 
death in June 1997, as shown on the death 
certificate and by the available records 
in the claims folder, including any 
medical evidence obtained following 
issuance of this Remand.  It is requested 
that the specialist(s) address the 
following questions to a reasonable 
degree of medical certainty:

Whether it is more likely, less likely or 
as likely as not that the veteran became 
nicotine dependent during his active 
military service?

If it is concluded that the veteran 
became nicotine dependent while in 
service, whether a direct cause-and-
effect relationship is more likely, less 
likely or as likely as not shown between 
the veteran's death and nicotine 
dependence incurred during military 
service?

If not, whether it is more likely, less 
likely or as likely as not that any 
disorder due to service-related nicotine 
dependence contributed substantially or 
materially to cause his death?

A discussion of the salient facts and the 
medical principles involved will be of 
considerable assistance to the Board.  
The examination report should then be 
associated with the veteran's claims 
folder.

3.  Following completion of the above 
actions, the RO must review the claims 
file and ensure that all other 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 

4.  The RO should then re-adjudicate the 
claims in appellate status.  If any of 
the benefits sought on appeal remains 
denied, the appellant and the appellant's 
accredited representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the appellant unless she is 
so notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




